Citation Nr: 1511990	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for anxiety disorder.

2.  Entitlement to service connection for a mood disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Katrina Eagle, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted entitlement to service connection for anxiety disorder and assigned a 30 percent disability rating, denied entitlement to service connection for a mood disorder, and denied entitlement to service connection for borderline personality disorder.  In April 2012, the Veteran timely filed a Notice of Disagreement as to all three issues.

Subsequently, in a March 2013 rating decision, the Fargo, North Dakota RO assigned an initial rating of 70 percent for the anxiety disorder, retroactively effective from March 7, 2011, the date service-connection was established.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

On her May 2013 VA Form 9, the Veteran specifically limited her substantive appeal to the issue of entitlement to an increased rating for anxiety disorder, to include entitlement to a TDIU.  Although the substantive appeal was limited only to the increased rating issue, the issue of entitlement to service connection for a mood disorder was also certified to the Board and is therefore under the Board's jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived, such as by certifying the appeal, the Board has jurisdiction to decide the appeal).  

In March 2013, the Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO.  However, the Veteran did not appear for the hearing, did not provide a reason for the absence, and did not request a new hearing.  Therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to an initial disability rating in excess of 70 percent for anxiety disorder.

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to service connection for a mood disorder.

3.  In November 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial disability rating in excess of 70 percent for anxiety disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a mood disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn all issues currently on appeal.  Specifically, in a November 2013 statement, the Veteran's representative informed the board that the Veteran "hereby withdraws her appeal from any further consideration by the Board of Veterans' Appeals."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The issue of entitlement to an initial disability rating in excess of 70 percent for anxiety disorder is dismissed.

The issue of entitlement to service connection for a mood disorder is dismissed.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


